internal_revenue_service significant index no department of the treasury washington dc person to contact - talenhane number refer reely toy date sep in re this letter constitutes notice that with respect to the above-named money_purchase_pension_plan your request for waivers of the excise_tax under sec_4971 of the internal_revenue_code for the seven plan years ended date-2000 has been granted the waivers have been granted for the tax that would otherwise apply to the accumulated funding deficiencies for those seven plan years the waivers of the excise_tax have been granted in accordance with section b of the employee_retirement_income_security_act_of_1974 erisa the amount for which each of these excise_tax waivers has been granted is equal to percent of the accumulated fundin deficiency in the funding_standard_account as of the end of each of the applicable_plan years for which a waiver js granted to the extent such deficiency has not been corrected according to the information received the plan is of being terminated the sole active_participant in the plan was the company president who died in date the company’s assets are being liquidated and proceeds will be used to fund vested benefits for terminated participants excise_tax under sec_4971 of the code for eac issue in addition the com any had paid the of the plan years at in the process we have sent a copy of this letter to the employee_plans area manager for the key district in sincerely fr q hbotlaa dollar_figureofken yednock manager employee_plans technical tax_exempt_and_government_entities_division e270
